IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50096
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TERESA LOZANO; GUADALUPE LOZANO,

                                           Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. EP-98-CR-335-2-H
                       --------------------

                         December 28, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Teresa and Guadalupe Lozano appeal their convictions and

sentences for conspiracy, conspiracy to violate civil rights,

extortion conspiracy, alien smuggling, and involuntary servitude.

Both defendants argue that the evidence is insufficient to

support their convictions for extortion conspiracy under the

Hobbs Act because the Government failed to establish the

requisite link with interstate commerce.     The record shows that

the defendants transported the victims from state to state

requiring them to peddle trinkets in furtherance of their

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50096
                                  -2-

extortionate scheme.    We find this evidence sufficient to support

their convictions.     Service Mach. & Shipbuilding Corp. v.

Edwards, 617 F.2d 70, 73 (5th Cir. 1980); see Edwards v.

California, 314 U.S. 160, 173-74 (1941).

     Both defendants also argue that the district court clearly

erred by increasing their offense levels on the ground that the

victims suffered a serious bodily injury.    We find no error.    See

United States v. Davis, 19 F.3d 166, 171-72 (5th Cir. 1994);

United States v. Reed, 26 F.3d 523, 530 (5th Cir. 1994).

     Teresa Lozano argues that the prosecutor’s closing argument

violated her right to a fair trial by misstating the law of

conspiracy.   The prosecutor’s comments cast no doubt on the

correctness of the jury’s verdict.     United States v. Rodriguez,

43 F.3d 117, 123-24 (5th Cir. 1995).

     Guadalupe Lozano argues that the district court erred by

failing to allow her to introduce into evidence two letters which

were probative of the victims’ states of mind.    One letter, which

was never authenticated at trial, was not offered by Guadalupe as

evidence, and we fail to see how the other letter is relevant to

her guilt or innocence.    Thus, we find no error, plain or

otherwise, in the district court’s evidentiary rulings.        United

States v. Polasek, 162 F.3d 878, 883 (5th Cir. 1998).

     AFFIRMED.